                Case 3:19-cr-00621-EMC Document 47 Filed 07/07/20 Page 1 of 1




 1 STEVEN G. KALAR

 2 Federal Public Defender
   ELLEN LEONIDA
 3 Assistant Federal Public Defender

 4 450 Golden Gate Avenue, Box 36106
   San Francisco, CA 94102
 5 Telephone:     (415) 436-7700
 6 Facsimile:     (415) 436-7706
   Ellen_leonida@fd.org
 7
   Counsel for Defendant ABOUAMMO
 8

 9                                  IN THE UNITED STATES DISTRICT COURT
10                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                         SAN FRANCISCO DIVISION
12

13    UNITED STATES OF AMERICA,                          No. CR 19-00621 EMC
14                           Plaintiff,                  NOTICE OF ATTORNEY
                                                         APPEARANCE
15       v.
16    AHMAD ABOUAMMO,
17                           Defendant.
18
              PLEASE TAKE NOTICE that the Clerk is hereby asked to enter the appearance of Ellen
19
     Leonida, Assistant Federal Public Defender, on behalf of the defendant. The Clerk is requested
20
     to include AFPD Ellen Leonida on all e-filing notices for the above-captioned matter. Counsel’s
21
     mailing address, telephone number, facsimile number and email address are listed above.
22
                                                  Respectfully submitted,
23
                                                  STEVEN G. KALAR
24
                                                  Federal Public Defender
25
              Dated: July 7, 2020                        /S
26                                                ELLEN LEONIDA
                                                  Assistant Federal Public Defender
27

28
     United States v. Abouammo, CR 19-00621 EMC
     Notice of Attorney Appearance                   1
30
